UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7076


GREGORY MARSHALL,

                Plaintiff - Appellant,

          v.

MR. JAMES TICHNELL, Case Management Manager WCI; PETERS,
Detective, Sergeant, Crimes Unit Investigator, Internal
Investigation Unit,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:12-cv-01518-RWT)


Submitted:   October 30, 2012              Decided:   January 16, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory      Marshall      appeals   the    district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(g) (2006).              We have reviewed the record and find

that this appeal is without merit.               Accordingly, we dismiss the

appeal     for    the     reasons       stated    by     the     district        court.

Marshall v.      Tichnell,      No.     8:12-cv-01518-RWT        (D.    Md.     May 31,

2012).      We   deny    the   motions     for   appointment      of    counsel,     to

proceed     under       the    Prison     Litigation      Reform        Act     without

prepayment of fees, for leave to file lengthy brief, and for

emergency     declaration       for     entry    of    default     judgment.        We

dispense    with    oral       argument    because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                           2